DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlov et al. (6,143,127) in view of Oh et al. (2015/0303070).
In reference to claims 1 and 20, Perlov et al. teaches a retaining ring comprising an annular body comprising an upper surface,  a lower surface, 142,  an outer surface, 144, extending between the upper surface and the lower surface and an inner surface extending between the upper surface and the lower surface, wherein the inner surface comprises a first tapered portion, 140” disposed at a first angle relative to 
In reference to claim 10, a retaining ring comprising an annular body comprising an upper surface,  a lower surface, 142,  an outer surface, 144, connected to the upper surface and the lower surface; and an inner surface connected to the upper surface and the lower surface, wherein the inner surface comprises a first planar surface, 140, a second planar surface, 150,  having a second angle relative to a central axis; and a third planar surface, 154, disposed between the first planar surface and the second planar surface, (fig. 4).
In reference to claim 17, wherein the inner surface is symmetric about a central axis.
Perlov et al. teaches all the limitations of the claims except for wherein a third angle formed between the second tapered portion and the lower surface is either acute or obtuse, wherein the first tapered portion has a diameter at a first end greater than a diameter at a second end, the second end adjoining a first end of the second tapered portion and the second tapered portion having a diameter at the second end less than the diameter at the second end of the first tapered portion, wherein the first tapered portion has a diameter at a first end greater than a diameter at a second end, the second end adjoining a first end of the second tapered portion and the second tapered portion having a diameter at the second end greater than the diameter at the second end of the first tapered portion, wherein the second angle is between 1 degree and 30 degrees towards the central axis, wherein the second angle is between 1 degree and 30 
Perlov et al. teaches various embodiments of a retaining ring, fig. 6B teaches an embodiment where the planar surface, 140”, is tapered having an angle relative to the central axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the embodiment of the retaining rings of figs. 6C, with the taper having the angle of 140”, as shown in fig. 6B, and thus provide for the limitation of claim 2, of wherein the first tapered portion has a diameter at a first end greater than a diameter at a second end, the second end adjoining a first end of the second tapered portion and the second tapered portion having a diameter at the second end less than the diameter at the second end of the first tapered portion, and to provide the embodiment of the retaining ring of fig. 6A, with the taper having the angle of 140”, as shown in fig. 6B, and thus provide for the limitation of claim 3, of wherein the first tapered portion has a diameter at a first end greater than a diameter at a second end, the second end adjoining a first end of the second tapered portion and the second 
Oh et al. teaches channels, 130, disposed within the annular body wherein the channels have a first opening at the inner surface and a second opening at the outer surface, (fig. 1, pp 0021), and the inner surface comprises an array of planar facets, 150,  that are symmetrically positioned about the central axis, (fig. 1, pp 0026).  It would have been further obvious to provide the tool of Perlov et al. with the channels, as taught by Oh et al., in order to enhance capability of controlling the slurry flow across the workpiece and the retaining ring.  It would have been further obvious to provide the second tapered portion of the retaining ring of Perlov et al. with the facets, as taught by Oh et al., in order to enhance the workpiece retention capabilities of the retaining ring. 
It would have been further obvious to provide the tool with wherein the second angle is between 1 degree and 30 degrees towards the central axis, wherein the second angle is between 1 degree and 30 degrees away from the central axis, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering a workable or optimum range merely involves routine skill in the art.  And wherein the second tapered portion of the inner surface comprises an array of planar . 

Allowable Subject Matter
Claims 12-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prabhu et al. (2009/0021024), Marohl et al. (2004/0152403) and Chen et al. (2005/0191947) were cited to show other examples of retaining rings. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	November 13, 2021




/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723